Case 6:18-cv-01179-RBD-GJK Document 16 Filed 10/05/18 Page 1 of 1 PageID 65



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

JUSTINE JIMENEZ,

       Plaintiff,

-vs-                                                    CASE NO.: 6:18-CV-1179-RBD-GJK

CREDITO REAL USA FINANCE,
LLC d/b/a AFS ACCEPTANCE, LLC,

       Defendant.
                                          /

                                NOTICE OF PENDING SETTLEMENT

         Plaintiff, Justine Jimenez, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release documents. Upon execution of the same, the parties will file the

appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 5, 2018, I electronically filed the foregoing with the Clerk of the

Court by using the CM/ECF system and that a Notice of this filing will be sent to the following by

operation of the Court’s Electronic Filing System: William J. Denius, Esq., Killgore, Pearlman, Semanie,

Denius & Squires, P.A., 2 South Orange Avenue, 5th Floor, Orlando, FL 32801; (wjdenius@kpsds.com

and cschlitt@kpsds.com).


                                                        /s/ Jason R. Derry, Esquire
                                                        Jason R. Derry, Esquire
                                                        Florida Bar No.: 0036970
                                                        Morgan & Morgan, Tampa, P.A.
                                                        One Tampa City Center
                                                        201 North Franklin Street, 7th Floor
                                                        Tampa, FL 33602
                                                        Telephone: (813) 223-5505
                                                        Facsimile: (813) 257-0577
                                                        jderry@ForThePeople.com
                                                        jkneeland@ForThePeople.com
                                                        Attorney for Plaintiff
